Name: 2012/545/EU: Decision of the European Parliament of 10Ã May 2012 on discharge for implementation of the European Union general budget for the financial year 2010, Section II Ã¢  Council
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  EU finance
 Date Published: 2012-10-17

 17.10.2012 EN Official Journal of the European Union L 286/22 DECISION OF THE EUROPEAN PARLIAMENT of 10 May 2012 on discharge for implementation of the European Union general budget for the financial year 2010, Section II  Council (2012/545/EU) THE EUROPEAN PARLIAMENT,  having regard to the European Union general budget for the financial year 2010 (1),  having regard to the annual accounts of the European Union for the financial year 2010 (COM(2011) 473  C7-0258/2011) (2),  having regard to the Councils annual report to the discharge authority on internal audits carried out in 2010,  having regard to the Annual Report of the Court of Auditors on implementation of the budget for the financial year 2010, together with the institutions replies (3),  having regard to the statement of assurance (4) as to the reliability of the accounts and the legality and regularity of the underlying transactions, provided by the Court of Auditors for the financial year 2010 pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to Article 314(10) and Articles 317, 318 and 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Articles 50, 86, 145, 146 and 147 thereof,  having regard to Decision No 31/2008 of the Secretary-General of the Council/High-Representative for the Common Foreign and Security Policy concerning reimbursement of travel expenses of delegates of Council Members (6),  having regard to the Interinstitutional Agreement between the European Parliament, the Council and the Commission of 17 May 2006 on budgetary discipline and sound financial management (7),  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0095/2012), 1. Postpones its decision on granting the Secretary-General of the Council discharge for implementation of the Councils budget for the financial year 2010; 2. Sets out its observations and reservations in the resolution below; 3. Instructs its President to forward this decision and the resolution forming an integral part thereof to the Council, the Commission, the Court of Justice of the European Union, the Court of Auditors, the European Ombudsman and the European Data Protection Supervisor, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ L 64, 12.3.2010. (2) OJ C 332, 14.11.2011, p. 1. (3) OJ C 326, 10.11.2011, p. 1. (4) OJ C 332, 14.11.2011, p. 134. (5) OJ L 248, 16.9.2002, p. 1. (6) Decision stemming from the Rules of Procedure of the Council of 22 July 2002 (OJ L 230, 28.8.2002, p. 7). (7) OJ C 139, 14.6.2006, p. 1.